DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to application filed 08/06/2020.
Status of the claims
Claims 1-6 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is being considered by the examiner.
Claim Objections
Claim 1, line 2 recited “characterised” should change to “characterized”, line 7 recited “analysing”  should change to “analyzing”, line 21 recited “verifing” should change to “verifying”.
Claim 2, line 2 recited “characterised” should change to “characterized”, line 12 recited “analysing”  should change to “analyzing”.
Claim 3, line 2 recited “characterised” should change to “characterized”.
Claim 4, line 2 recited “characterised” should change to “characterized”, line 11 recited “authorisation”  should change to “authorization”.
Claim 5, line 2 recited “characterised” should change to “characterized”.
Claim 6, line 2 recited “characterised” should change to “characterized”.

Claim 2, recited “S11” should change to “S1.1”, 	S12 should change to “S1.2”, S13 should change to “S1.3”, S14 should change to “S1.4”.
Claim 3 recited “S21” should change to “S2.1”, S22 should change to “S2.2”, S23 should change to “S2.3”.

Claim 5 recited “S41” should change to “S4.1”, S42 should change to “S4.2”.

			
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: S1 (as step 1) , S2, S3, S4  in claim 1.
S11 (as step 11) , S12, S13, S14, S15  in claim 2.
S21 (as step 21) , S22, S23 in claim 3.
S31 (as step 31) , S32, S33 in claim 4.
S41 (as step 41) , S42 in claim 5.





Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process. The Applicant's method of claim 1 including steps S1-S4 are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20080077570, hereafter Tang) in view of “Lucence Chinese word segmentation iK Analyzer” , Developer on Alibaba Cloud, 2018-08-01 (hereafter Developer) in view of Lei et al. (US 20090300351, hereafter Lei).

Regarding claim 1, Tang discloses A full-text fuzzy search method for similar-form Chinese characters in a ciphertext domain, characterised in that the method comprises the following steps:
 S1, generating an inverted index (Tang [0647] discloses: generating of inverted index), to perform a full-text segmentation on an uploaded document set (Tang [0054; 0149; 0379] discloses: search engine and Chinese database searches [0130; 0379] discloses: considered a token (Chinese character) by a parser of a computer language, a token is a word as represented in ciphertext)), 
obtaining a plaintext inverted index of the set of documents to be uploaded, constructing a similar-form Chinese character dictionary library by analysing commonly used Chinese characters (Tang [0032] discloses: analyzes a word wherein the word is found in a natural language such as Chinese; [0379] discloses: common Chinese characters based on their usage frequency. 2) The identified phrases far-exceeds the number of single characters. in Chinese, there are only .about.3,000 common characters/as a similar-form Chinese character dictionary library. Most of the "words", or "meaning" are expressed by a specific combination of more than one characters), and 
using the similar-form Chinese character dictionary library to expand the plaintext inverted index of the set of documents to be uploaded (Tang [0153] discloses: A dictionary is built for the database where all the words appeared in the database are collected. The dictionary also contains the frequency information of each word. The word frequency is constantly updated as the database expands); 
if similar-form words of the search keyword are included in the document set, a document containing the search keywords is ranked before a document with its similar-form words in search results (Tang [0148; 0279; 0280] discloses: a list of hits ranked) .
Tang didn’t disclose, but Developer disclose: using a distributed search engine Lucene and a Chinese word segmentator IKAnalyzer (Developer [page 1] discloses: Lucene Chinese word segmentation  IK Analyzer). 
Tang and Developer are analogous art because they are in the same field of endeavor, Chinese word segmentation. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Tang, to include the teaching of Developer, in order to support word segmentation. The suggestion/motivation to combine is to provide intelligent segmentation in Chinese word processing. 
Tang as modified didn’t disclose, but Lei discloses: S2, data encryption, given a security parameter k, a data owner establishing a searchable encryption key K,_,.. =(K,,K,) according to a security parameter k, to encrypt and construct a ciphertext index (Lei [0010] discloses: searchable symmetric encryption, secure index and a data owner firstly chooses some special fields in the file to create an index); 
establishing a symmetric encryption key K,,. to encrypt documents to be uploaded; using the searchable encryption key K, ae, to encrypt the inverted index obtained in step 2, and using the symmetric encryption Lei [0010] discloses: searchable symmetric encryption, secure index and a data owner firstly chooses some special fields in the file to create an index and the ciphertext of File encrypted with the file encryption key); 
S3, user authorization, the data owner dividing the searchable encryption key K,,.., into (K,,P,), sending K, to authorized users, and using P, as a server verification parameter to complete user authorization (Lei [0008] discloses: the data owner retrieves the encrypted files according to the matching results and decrypts them with the key. If the data owner wants to authorize a searcher to search on the cipher index and encrypted files, he encrypts the key with the public key of the intended searcher and sends the encrypted key to the searcher); 
S4, searching documents, a user taking a key group K, and a keyword w to be searched as input, generating a search trapdoor, and submitting the search trapdoor to a cloud server (Lei [0010] discloses during a search phase, the data owner first authorizes a searcher to query keyword by computing and issuing to the searcher a trapdoor for a keyword and submits the search to the storage server);
 the cloud server verifing the trapdoor by encrypting the ciphertext index, and returning to the user a document sequence corresponding to matched encrypted documents and fuzzy keywords (Lei [0010] discloses during a search phase, the data owner first authorizes a searcher to query keyword by computing and issuing to the searcher a trapdoor for a keyword and submits the search to the storage server).
Tang as modified and Lei are analogous art because they are in the same field of endeavor, Chinese word segmentation. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Tang, to include the teaching of Lei, in order to crate encrypted index during a search The suggestion/motivation to combine is for fast searchable encryption. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CINDY NGUYEN/Examiner, Art Unit 2161